IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


IN RE: PHILADELPHIA COUNTY                  : No. 93 EM 2014
TWENTY-SIXTH ADDITIONAL                     :
INVESTIGATING GRAND JURY,                   :
NOTICE C-1                                  :
                                            :
                                            :
PETITION OF: RICHARD BASCIANO,              :
2100 WEST MARKET STREET CORP.,              :
2132 WEST MARKET REALTY CORP.,              :
STB INVESTMENTS CORP., AND                  :
RICHARD SPRAGUE, ON BEHALF OF               :
HIMSELF AND SPRAGUE & SPRAGUE               :




                                         ORDER



PER CURIAM

       AND NOW, this 17th day of September, 2014, the Application for Leave to File

Reply Brief is GRANTED, the Application for Relief Pursuant to 42 Pa.C.S. § 722(5) and

Pa.R.A.P. 3331(a), or, in the Alternative, an Application for Extraordinary Relief, and for

a Stay of Proceedings is DENIED, and the Application to Join the Application is

DISMISSED AS MOOT.